United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.J., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, Atwater, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1570
Issued: December 18, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 22, 2007 appellant timely appealed the April 20, 2007 merit decision of the
Office of Workers’ Compensation Programs, which granted a schedule award. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the schedule
award.
ISSUE
The issue is whether appellant has more than a seven percent impairment of the right
lower extremity.
FACTUAL HISTORY
Appellant, a 45-year-old senior correctional officer, injured his right knee and right wrist
on December 8, 2003 when he fell from a moving vehicle. In January 2004 the Office accepted
the claim for right wrist sprain, right knee sprain, medial collateral ligament strain, lateral
meniscus tear and rupture of the anterior cruciate ligament. On February 3, 2004 appellant
underwent a partial lateral meniscectomy and anterior cruciate ligament reconstruction. He

returned to full-time, modified duty on March 29, 2004, and resumed his regular employment
duties on May 1, 2004.
In an August 27, 2004 report, Dr. John S. Holmes, an attending Board-certified
orthopedic surgeon, advised that appellant’s right knee condition was permanent and stationary.
He noted that appellant had been performing his job without difficulty or complaints.
Dr. Holmes also reported that the surgical scar was well healed, there was good range of motion,
no effusion and the ligaments were intact. He advised that appellant did not need any specific
restrictions with respect to his work activities. However, Dr. Holmes felt that provisions should
be made for future medical care, but he did not schedule appellant for a return appointment.
On November 20, 2006 appellant filed a claim for a schedule award. He did not submit
any evidence of permanent impairment; therefore, the Office referred appellant for evaluation by
Dr. Borislav Stojic, a Board-certified orthopedic surgeon, who examined appellant on
February 23, 2007.
The Office referred the record, including Dr. Stojic’s February 23, 2007 examination
findings, to a medical adviser for a determination of whether appellant had an employmentrelated permanent impairment. In a report dated March 30, 2007, the Office medical adviser
found that appellant had a seven percent permanent impairment of the right lower extremity.
Based on Dr. Stojic’s recent examination findings, the medical adviser noted that there was no
range of motion deficit or impairment due to atrophy or weakness. However, appellant’s pain
complaints represented a four percent impairment of the right lower extremity. The medical
adviser noted that applying a diagnostic-based rating method would yield a higher overall
impairment. This took into account appellant’s February 3, 2004 partial lateral meniscectomy
(two percent) and his patellofemoral arthritis (five percent), for a combined right lower extremity
impairment of seven percent.1
By decision dated April 20, 2007, the Office granted appellant a schedule award for
seven percent impairment of the right lower extremity. The award covered a period of 20.16
weeks from February 3 to June 24, 2006.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act set forth the number of weeks
of compensation to be paid for the permanent loss of use of specified members, functions and
organs of the body.2 The Act, however, does not specify the manner by which the percentage
loss of a member, function or organ shall be determined. To ensure consistent results and equal
justice under the law, good administrative practice requires the use of uniform standards
applicable to all claimants. The implementing regulations have adopted the American Medical
Association, Guides to the Evaluation of Permanent Impairment as the appropriate standard for
1

There was no impairment associated with the February 3, 2004 cruciate ligament reconstruction as there was no
evidence of residual instability.
2

For a total loss of use of a leg, an employee shall receive 288 weeks’ compensation. 5 U.S.C. § 8107(c)(2)
(2000).

2

evaluating schedule losses.3 Effective February 1, 2001, schedule awards are determined in
accordance with the A.M.A., Guides (5th ed. 2001).4
ANALYSIS
The Office medical adviser reviewed Dr. Stojic’s February 23, 2007 examination
findings and properly applied those findings to the A.M.A., Guides. The most advantageous
method of rating appellant’s lower extremity impairment was by combining his patellofemoral
arthritis impairment (five percent) with the diagnosis-based estimate (DBE) rating for the partial
lateral meniscectomy (two percent) performed on February 2, 2003.5 Pursuant to Table 17-31,
which rates arthritis impairments based on roentgenographically determined cartilage intervals,
usually an x-ray finding of arthritis is necessary for evaluation of impairment. However, a
footnote to Table 17.31 at page 599 states:
“In an individual with a history of direct trauma, a complaint of patellofemoral
pain and crepitation on physical examination, but without joint space narrowing
on x-rays, a … five percent lower extremity impairment is given.”
This arthritis impairment is properly combined with appellant’s diagnosis-based impairment
rating for partial lateral meniscectomy of two percent under the cross-usage chart at Table 17-2.
The pain and/or sensory impairment due to the lower extremity peripheral nerve injury
(Grade 3 involving the femoral nerve, four percent) represented a lesser impairment than the pain
attributable to patellofemoral arthritis (five percent).6 Therefore, the Office medical adviser
properly recommended that the combined diagnosed-based estimate and arthritis impairment
rating form the basis of appellant’s schedule award. The seven percent impairment rating
provided by the Office medical adviser on March 30, 2007 is consistent with Dr. Stojic’s
examination findings and conforms to the A.M.A., Guides (5th ed. 2001). As such, the Office
medical adviser’s impairment rating constitutes the weight of the medical evidence.7 Appellant
has not presented any evidence that he has greater than a seven percent impairment of the right
lower extremity.
CONCLUSION
Appellant has not demonstrated that he has greater than a seven percent impairment of
the right lower extremity.

3

20 C.F.R. § 10.404 (2007).

4

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

5

See A.M.A., Guides 544, Table 17-31; A.M.A., Guides 546, Table 17-33.

6

See A.M.A., Guides 482, Table 16-10; A.M.A., Guides 552, Table 17-37.

7

See Bobby L. Jackson, 40 ECAB 593, 601 (1989).

3

ORDER
IT IS HEREBY ORDERED THAT the April 20, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 18, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

